DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the amendment filed 1/7/2022 has overcome the prior art of record.   The prior art of record fails to teach or fairly suggest a scan driver associated with a display device and comprising a plurality of stages concurrently outputting a plurality of scan signals in a concurrent compensation period and sequentially outputting the plurality of scan signals in a data writing period that is distinct from the concurrent compensation period,  a first stress relieving transistor/tenth transistor (claim 17) connected between the first set node and the second set node; and a second stress relieving transistor connected between the first reset node and the second reset node; wherein the first stress relieving transistor is configured to allow an absolute value of a voltage of the first set node to be lower than an absolute value of the voltage of the second set node when the voltage of the second set node is boosted in the data writing period during which data signals are written to the display device, thereby relieving drain- source voltage stress for one or more transistors in the stage during the data writing period; and wherein the second stress relieving transistor/eleventh transistor (claim 17) is configured to allow an absolute value of a voltage of the first reset node to be lower than an absolute value of the voltage of the second reset node when the voltage of the second reset node is boosted in the concurrent compensation period during which threshold voltage compensation operations are performed in association with the display device, thereby relieving drain-source voltage -2-8054L-1297 (DY6031US)PATENT stress for one or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        2/12/2022